Citation Nr: 1020002	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in February 2007, 
and a substantive appeal was received in March 2007.  The 
Veteran requested a Board hearing.  A hearing was scheduled 
for May 2010, but the Veteran failed to report.  Thus, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).


FINDING OF FACT

Chronic low back disability was not manifested during active 
service, nor is it otherwise causally or etiologically 
related to service.  


CONCLUSION OF LAW

Chronic low back disability was neither incurred in nor 
aggravated by the Veteran's active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated February 
2006 and October 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in February 2006 prior to the initial unfavorable 
decision in August 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the October 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2010, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in April 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO 
returned the initial report to the examiner for clarification 
and an addendum was subsequently furnished.  The Board finds 
the report and addendum collectively to be fully adequate for 
purposes of allowing for informed appellate review.  Thus, 
the Board finds that additional examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On the July 1961 report of medical history, the Veteran 
marked no when asked have you ever had or have you now bone, 
joint, or other deformity, arthritis or rheumatism, or 
lameness.  On the corresponding July 1961 report of medical 
examination, the examiner noted the Veteran's spine and other 
musculoskeletal as clinically normal.  In January 1962, the 
Veteran reported with intermittent low back pain with sharp 
pain at the end of the spine making it difficult to move for 
a few seconds.  The examiner noted no lumbosacral muscle 
spasm, gross muscle atrophy, or urinary difficulty.  A 
January 1962 radiographic report showed no evidence of bone 
pathology.  A March 1962 record showed recurrent low back 
aches.  The Veteran was instructed regarding back exercises 
and provided with moist heat and a massage.  The records show 
that he felt better within a few days.  In October 1962, the 
Veteran was diagnosed with acute lumbosacral strain.  A 
November 1962 service treatment record showed that the 
Veteran was lifting a box of cards in October 1962 and felt 
pain in his back.  He was diagnosed with a strain of the 
paravertebral muscles.  Another service treatment record 
dated November 1962 note no difficulty with the Veteran's 
back.  The examiner noted that the Veteran may return to full 
duty.  A February 1963 record noted heavy lifting recently 
with a recurrence of low back pain.  In May 1963, records 
show chronic recurrent low back strain.  On a June 1965 
separation report of medical history, the Veteran again 
marked no when asked have you ever had or have you now bone, 
joint, or other deformity, arthritis or rheumatism, or 
lameness.  On the June 1965 separation report of medical 
examination, the examiner noted the Veteran's spine and other 
musculoskeletal as clinically normal.  He specifically noted 
that the Veteran denied all other significant injuries, 
illnesses, or operations.  

Post service, the first medical evidence of a back disability 
is a May 1994 MRI.  The MRI showed a right paramedian disc 
herniation present at L5-S1 with slight inferior migration.  
The examiner noted that this does not appear to impinge on 
the adjacent neural foramen.  The remainder of the 
intervertebral disc space appeared within normal limits.  In 
May 1994 the Veteran underwent a right L5-S1 partial 
hemilaminectomy and discectomy, plus foraminotomy.  The 
Veteran presented with an approximately five month history of 
low back pain radiating down the posterolateral aspect of the 
right leg with associated paresthesias in primarily S1 
distribution on the right but also along the lateral dorsum 
of the foot.   A post-operative November 1994 report showed 
soft tissue in the L5-S1 paraspinal space and right epidural 
region with involvement of the nerve root, possibly 
representing fibrosis versus inflammation.  It also noted 
abnormal increased signal inL5 and S1 vertebral bodies with 
enhancement suggesting degenerative edema versus 
inflammation.  The Veteran was also diagnosed with 
spondylosis L4 through S1 with mild retrolisthesis of L5 over 
S1.  

The Veteran was afforded a VA examination in April 2006.  At 
that time, the Veteran reported that he has been suffering 
from status post hemilaminectomy of L5-S1 for 43 years.  The 
examiner performed a complete physical examination.  He 
diagnosed degenerative spondylosis at the L5-S1 with moderate 
spondylosis at L4-L5.  He also diagnosed intervertebral disc 
syndrome.  The examiner opined that it is more likely than 
not that the Veteran's claimed status post hemilaminectomy 
L5-S1 is the result of in-service lumbar strain.  The 
examiner based his opinion on the injury that occurred 43 
years prior and the Veteran's report of surgery while in the 
military.  Objectively, the examiner noted the surgical scar, 
lordotic posture, tenderness with radiation of pain down the 
left thigh, and limited range of motion with pain, lack of 
endurance, and incoordination.  

The RO requested that the examiner clarify his opinion in an 
addendum.  The RO pointed out that the examiner's rationale 
for his opinion was based in part on the Veteran's report 
that he had surgery on his back while in the military.  The 
RO informed the examiner that the Veteran did not undergo 
surgery while on active duty, but rather in May 1994.  After 
reviewing this information, the examiner noted that it is 
less likely than not that the lumbar strain caused the status 
post hemilaminectomy of L5-S1.  He noted that the strain in 
service resolved and that some incident must have occurred 
later which the Veteran failed to mention that injured his 
back requiring surgery.  

The Board also notes that VA records dated August 2006 
through February 2010 show a history of chronic low back pain 
and a herniated lumbar disc, as well as a current diagnosis 
of degenerative disc disease and degenerative joint disease.  
These records do not address the Veteran's in-service 
diagnosis of lumbar strain and at no point relate his current 
low back disability to service.  

The Veteran is certainly competent to testify as to symptoms 
such as back pain and a continuity of symptoms, which are 
non-medical in nature; however he is not competent to render 
a medical diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  

The Board notes here that in connection with his claim the 
veteran asserts that he has suffered low back pain since 
service.  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

With regard to the Veteran's assertions of a continuity of 
low back symptoms since service, the Board does not find such 
assertions to be credible.  His contentions in this regard 
are simply inconsistent with the overall evidence, including 
some of his own reports to medical care providers.  The Board 
first notes inservice low back problems in 1962 and 1963.  
However, although the Veteran sought out inservice medical 
care subsequent to 1963 for other ailments, he did not 
thereafter mention any low back complaints.  He did not 
report any such continuing complaints at the time of his 
separation examination, and medical personnel clinically 
evaluated his spine as normal at that time.  These facts 
strongly suggest that neither the Veteran nor trained medical 
personnel were of the opinion that there were any continuing 
low back symptoms after 1963.  

The Board also finds the Veteran's assertions of continuing 
low back problems since service to be inconsistent with what 
he reported at the time of a partial hemilaminectomy and 
discectomy in May 1994.  The report of that procedure 
reflects that the Veteran presented with an approximate five 
month history of low back pain.  There was no mention of any 
low back problems dating back to service.  The record does 
not otherwise show any low back complaints or reports by the 
Veteran of low back pain until 1994.  Additionally, the Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Looking to medical evidence developed in connection with the 
claim, it is apparent that the original medical opinion 
associated with the April 2006 VA examination is based on the 
Veteran's self-reported medical history.  A mere recitation 
of the Veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical 
information recorded by a medical examiner).  Moreover, the 
Veteran's self-reported history was provided decades after 
the claimed in-service event and is factually contradicted by 
the medical evidence of record.  The Veteran's current 
allegations and the medical opinion are not substantiated by 
the clinical records.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 
61 (1993).  Again, the Board may reject a medical opinion 
that is based on facts provided by the appellant that have 
been found to be inaccurate or because other facts present in 
the record contradict the facts provided by the appellant 
that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  At any rate, the 
examiner's addendum clarified the initial opinion and 
resulted in an opinion that there was no causal relationship 
to the low back problems during service which apparently 
resolved.  This addendum opinion is fully consistent with and 
supported by the overall evidence. 

Based on the totality of the evidence, the Board finds that a 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a low back disability 
is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


